Citation Nr: 1644624	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  14-16 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980.  Thereafter, the Veteran was in the US Army Reserves and had a period of active duty special work from May to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.  

It is noted that VA treatment records were associated with the claims file after the most recent Statement of the Case (March 2014).  The Board finds that a waiver of consideration of this evidence by the RO in the first instance is not required as it is cumulative of the evidence previously considered by the RO when it last adjudicated these matters-the evidence only reflects ongoing treatment and management of the claimed conditions and it does not bear on whether the claimed conditions are related to service.


FINDINGS OF FACT

1.  Diabetes mellitus type II was not incurred in service or within the initial post separation year; the condition is not etiologically related to service.

2.  Hypertension was not incurred in service or within the initial post separation year; the condition is not etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in September 2012 and December 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant treatment records identified by the Veteran to include records from the Social Security Administration (SSA).  These records have been associated with the claims file.  VA provided the Veteran a hearing on appeal and held the record open for 90 days so that the Veteran could submit additional supporting evidence in these matters to include a medical opinion linking his conditions to service.  The Board notes that VA has not received any additional supporting evidence from the Veteran in these matters since the Board hearing in July 2016.

A VA examination is not required in these matters as there is no credible lay evidence or competent medical evidence indicating that the Veteran had symptoms of diabetes or hypertension in service or that the current diagnoses for diabetes and/or hypertension are associated with any period of service, as discussed in the decision below.  38 C.F.R. § 3.159; see also McClendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims, and the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

II.  Service Connection

The Veteran seeks service connection for diabetes mellitus type II and hypertension.  At his July 2016 hearing, the Veteran stated that he believes service connection is warranted for these disorders because he did not have these conditions prior to military service.  See Hearing Testimony (July 2016).

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Diabetes mellitus and hypertension are considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for diabetes and hypertension.  These conditions are not shown in service or within the initial post separation year.  These conditions are not shown to be etiologically related to service.

STRs show no diagnoses for diabetes or hypertension.  STRs associated with the Veteran's period of reserve service reflect that the Veteran denied high blood pressure and reported good health and no medications on his December 1982 annual exam.  A March 1987 exam shows normal clinical findings for the cardiovascular and endocrine systems.  On the history part of that exam, the Veteran denied high blood pressure along with sugar or albumin in his urine.  A July 1991 exam shows normal clinical evaluation of the cardiovascular and endocrine systems.  A May 1993 exam shows normal clinical evaluation of the cardiovascular and endocrine systems.  On the history part of that exam, the Veteran denied high blood pressure along with sugar or albumin in his urine.  Urine testing in July 1991 and May 1993 was negative for glucose.

Diabetes and hypertension are not shown during active duty and are first shown many years after active military service.  A July 2001 VA treatment note reflects a diagnosis for hypertension.  A September 2002 note for eye care shows that the Veteran's active outpatient medications included Fosinopril-an antihypertensive medication.  A May 2011 VA treatment note reflects that the Veteran underwent a fasting blood test that showed findings consistent with diabetes, assessed as new onset.  Subsequently dated VA treatment records reflect ongoing treatment and management of these conditions.  None of the medical evidence of record links either claimed condition to service.

The Board acknowledges the Veteran's belief that he has diabetes and hypertension related to service because he did not have these problems prior to service.  While the Veteran is competent to report his symptoms and treatment, the etiology of a diabetes and hypertension involves complex medical matters beyond the knowledge of a layman and it is not susceptible to lay observation.  See Layno at 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Therefore, the Veteran's belief that diabetes and hypertension are related to service has little probative value.

The Board assigns greater probative value in this appeal to the STRs and exams associated with the Army Reserves that show normal clinical evaluation of the cardiovascular and endocrine systems; these records further show no diagnoses or findings suggestive of either diabetes or hypertension.  This evidence is more probative than the Veteran's uncorroborated opinion as it was prepared by medical professionals after examination of the Veteran.  Although VA afforded the Veteran an opportunity to submit supporting medical evidence in this appeal, VA received no additional supporting medical evidence after the Veteran's July 2016 hearing.

The weight of the evidence is against the claims for service connection for diabetes and hypertension.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. Accordingly, the claims are denied.


ORDER

Service connection for diabetes mellitus type II is denied.

Service connection for hypertension is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


